 



Exhibit 10.1
KEYCORP
EXECUTIVE OFFICER GRANTS WITH RESTRICTED STOCK UNITS
(Award of Time-Lapsed Restricted Stock Units, Cash Performance Shares
and Above-Target Performance Shares)
«Name»
By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded                       Restricted Stock Units subject
to vesting upon the passing of time (the “RSUs”),                     
Performance Shares payable in cash, subject to vesting upon the achievement of
specified performance criteria (the “Cash Performance Shares”),
and                      Performance Shares payable in cash subject to vesting
upon the achievement of specified additional performance criteria (the
“Above-Target Performance Shares”) (the “Cash Performance Shares” and
“Above-Target Performance Shares are sometimes referred to collectively as the
“Performance Shares”) as described below. Unless otherwise indicated, the
capitalized terms used herein and in the attached Acceptance of Grant Agreement
(the “Agreement”) shall have the same meaning as set forth in the Plan.

1.   Date of Grant. The effective date of grant for the award of the RSUs and
Performance Shares shall be February 21, 2008 (the “date of grant”).

2.   Vesting of RSUs. The RSUs shall become vested and nonforfeitable on the
earlier of the following:

  (a)   February 21, 2011; or     (b)   the date not more than two years on or
after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement.

    provided, however, that you have been in the continuous employ of KeyCorp or
a Subsidiary through such date.

3.   Vesting of Cash Performance Shares and Above-Target Performance Shares.

  (a)   In General. Your right to receive the Cash Performance Shares and
Above-Target Performance Shares shall be determined on the basis of KeyCorp’s
Earnings per Share, Economic Profit Added and Return on Equity (as such terms
are defined in Appendix C) during the period of January 1, 2008 through
December 31, 2010 (the “Performance Period”). You are able to earn up to 100% of
the Cash Performance Shares if the applicable targeted level of performance is

 



--------------------------------------------------------------------------------



 



      met or exceeded and up to 100% of the Above-Target Performance Shares if
the applicable maximum level of performance is met or exceeded.

  (b)   Vesting of Performance Shares. The Cash Performance Shares and
Above-Target Performance Shares granted hereunder shall be vested on
February 21, 2011, but only if (A) you have been in the continuous employ of
KeyCorp or a Subsidiary through such date and (B) the Committee shall determine
that the Cash Performance Shares and Above-Target Performance Shares have been
earned as set forth on Appendix C.     (c)   Determination by the Committee. The
amount of the Cash Performance Shares and Above-Target Performance Shares that
will vest and the level of attainment of the applicable performance goals set
forth on Appendix C shall be determined by the Committee as soon as practicable
after the receipt of the audited financial statements for KeyCorp relating to
the last year of the Performance Period, but in no event later than two and
one-half months after the close of the last year of the Performance Period.

4.   Transfers Void. Any purported transfer or encumbrance of the RSUs, Cash
Performance Shares, or Above-Target Performance Shares prior to the time that
they have vested as set forth in paragraph 2 and paragraph 3 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in any Common Shares underlying any of such awards.

5.   Payment of RSUs and Performance Shares. Payment of any RSUs shall be made
in the form of Common Shares and shall be made when the RSUs become vested and
nonforfeitable. Payment of any earned Performance Shares shall be made in the
form of cash. Payment shall occur as soon as practicable after the receipt of
the audited financial statements for KeyCorp relating to the last year of the
Performance Period, but in no event later than two and one-half months after the
close of the last year of the Performance Period. Each RSU, Cash Performance
Share, and Above-Target Performance Share shall have a value equal to the Fair
Market Value of one Common Share on the date of vesting of the RSU, Cash
Performance Share, and /or Above-Target Performance Share. Fair Market Value of
a Common Share shall be the price per share at which Common Shares were last
sold on the New York Stock Exchange on such date.

6.   Death; Disability; Retirement at or after Age 55.

  (a)   If you shall die or become Disabled or if you shall retire at age 55 or
older prior to vesting, then a pro rata number of the shares of the RSUs shall
become vested and nonforfeitable upon death or Disability or retirement at or
after age 55 but the remainder shall immediately be forfeited upon your death,
Disability or retirement at or after age 55, as the case may be.     (b)   If
you shall die or become Disabled or if you shall retire at age 55 or older prior
to vesting, then a pro rata number of the Performance Shares actually earned as

2



--------------------------------------------------------------------------------



 



      provided on Appendix C shall be retained by you or your estate and shall
entitle you to the payment described in paragraph 3 following the determination
of the attainment of the performance goals upon conclusion of the Performance
Period, but the remainder shall immediately be forfeited following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period.

7.   Pro-Ration. For purposes of this Agreement the pro rata number of shares of
RSUs and Performance Shares granted to you shall be based on a fraction the
numerator of which is the number of months beginning in February 2008 that are
completed prior to your change of status and the denominator of which is 36.

8.   Forfeiture. The RSUs and Performance Shares shall be immediately forfeited
if your employment with KeyCorp or a Subsidiary terminates prior to vesting as
set forth in paragraph 2 and paragraph 3 unless your employment terminates
because of death, Disability or retirement at or after age 55 (in which case the
specific provisions of paragraph 6 shall apply); provided, however, that the
Committee may in its sole discretion determine that a pro rata number of the
RSUs and Performance Shares shall be retained by you and (i) in the case of the
RSUs shall vest and become freely transferable upon your termination of
employment and (ii) in the case of the Performance Shares entitle you to payment
following the determination of the attainment of the performance goals upon
conclusion of the Performance Period, but that the remainder of the RSUs and
Performance Shares shall immediately be forfeited.

9.   KeyCorp Stock Ownership Guidelines. If you have not met KeyCorp’s Stock
Ownership Guidelines when vesting occurs, you may not sell or otherwise transfer
the Common Shares awarded to you in payment of the RSUs until and unless you
meet the Stock Ownership Guidelines or terminate your employment with KeyCorp or
a Subsidiary; provided, however, that notwithstanding the foregoing you shall be
permitted to sell the number of shares necessary to satisfy any withholding tax
obligation that may arise in connection with the vesting of the RSUs and
Performance Shares even if you have not met the Stock Ownership Guidelines.

10.   Harmful Activity. Notwithstanding any other provisions of this Agreement,
if you engage in any “harmful activity” (as defined in Section 17 of the Plan)
prior to or within six months after your termination of employment with KeyCorp
or a Subsidiary, then any and all RSUs which have vested on or after one year
prior to termination of employment shall be immediately forfeited to KeyCorp and
any profits realized upon your sale of any Common Shares awarded in payment of
RSUs and any cash paid upon the vesting of the Performance Shares shall inure to
and be payable to KeyCorp upon demand.

11.   No Acceleration. The provisions of Section 12 of the Plan entitled
“Acceleration upon Change of Control” shall not apply to the RSUs and
Performance Shares awarded pursuant to this Agreement; provided, however, that
in the event of a Change of Control, the performance goals relating to the Cash
Performance Shares (but not the Above-Target Performance Shares) shall be deemed
to be satisfied at 100% of target and such Cash Performance Shares shall vest on
the same basis as the RSUs, which is on the earlier of:

3



--------------------------------------------------------------------------------



 



    (a) February 21, 2011; or (b) the date not more than two years on or after a
Change of Control upon which your employment terminates under circumstances
entitling you to receive severance benefits or salary continuation benefits
under KeyCorp’s Separation Pay Plan or under any employment or change of control
or similar arrangement or agreement, but only if you have been in the continuous
employ of KeyCorp or a Subsidiary through such date.

12.   Rights to Dividend Equivalents. From and after the date of grant, you
shall be entitled to dividend equivalents in cash on the RSUs and Cash
Performance Shares granted hereby when and if a dividend is declared by
KeyCorp’s Board of Directors.

13.   Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this award and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code. This award and the Plan
shall be administrated in a manner consistent with this intent, and any
provision that would cause the award or the Plan to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by KeyCorp without your consent). In particular, to the extent your right
to receive payment of Cash Performance Shares becomes nonforfeitable under the
terms of paragraph 11 above and the event triggering your right to payment is
your termination of employment, then notwithstanding anything to the contrary in
paragraph 11 above, payment will be made to you, to the extent necessary to
comply with Section 409A, on the earlier of (a) your “separation from service”
with KeyCorp (determined in accordance with section 409A); provided, however,
that in case you are a “specified employee” (within the meaning of
Section 409A), your date of payment shall be 6 months after the date of your
separation from service with KeyCorp or (b) your death.

14.   Tax Withholding. You shall be permitted to satisfy, in whole or in part,
any withholding tax obligation that may arise in connection with the vesting of
any award of any RSUs or Performance Shares hereunder by delivering to KeyCorp
in Common Shares, Cash Performance Shares, or Above-Target Performance Shares an
amount equal to such withholding tax obligation.

15.   Condition. The award of RSUs and Performance Shares granted hereby is
conditioned upon your execution and delivery to KeyCorp of the Agreement set
forth hereinafter.

16.   Amendment and Modification. The terms and conditions of this award may not
be modified, amended or waived except by an instrument in writing signed by a
duly authorized executive officer of KeyCorp.

                ________________, 2008        Thomas E. Helfrich      Executive
Vice President   

4



--------------------------------------------------------------------------------



 



         

ACCEPTANCE OF GRANT AGREEMENT
     I acknowledge receipt of the above award of RSUs, Cash Performance Shares
and Above-Target Performance Shares and in consideration thereof I accept such
awards subject to the terms and conditions of the Plan (including, without
limitation, the harmful activity provisions thereof) and the restrictions upon
me as set forth hereinafter in this Agreement.
     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the RSUs awarded to me.

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.

2.   I acknowledge and agree that the duties of my position at Key may include
the development of Intellectual Property. Accordingly, any Intellectual Property
which I create with any of Key’s resources or assistance, in whole or in part,
during my employment with Key, and which pertains to the business of Key, is the
property of Key; and I hereby agree to and do assign to Key all right, title,
and interest in and to such Intellectual Property, including, without
limitation, copyrights, trademarks, service marks, and patents in or to (or
associated with) such Intellectual Property and agree to sign patent
applications and assignments thereof, without additional compensation.

3.   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key employee without the written consent of
Key, which consent it may grant or withhold in its discretion.

4.   (a)   Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by Key) any Key customer or
potential customer I

 



--------------------------------------------------------------------------------



 



         
 
      interacted with, became acquainted with, or learned of through access to
information while I performed services for Key during my employment with Key,
without the written consent of Key, which consent it may grant or withhold in
its discretion.
 
       
 
  (b)   In the event that my employment is terminated with Key as a result of a
Termination Under Limited Circumstances as defined below, the restrictions in
paragraph 4(a) of this Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in full
force and effect nevertheless. I understand that a “Termination Under Limited
Circumstances” shall mean the termination of my employment with Key (i) under
circumstances in which I am entitled to receive severance benefits or salary
continuation benefits under the terms and conditions of the KeyCorp Separation
Plan in effect at the time of such termination, or (ii) under circumstances in
which I am entitled to receive severance benefits, salary continuation benefits,
or similar benefits under the terms and conditions of an agreement with Key,
including, without limitation, a change of control agreement or employment or
letter agreement, or (iii) as otherwise expressly approved by the Compensation
Committee of KeyCorp in its sole discretion.

5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD
AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY,
ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.

                        «Name»- Sign Your Name                  Date           

 